PER CURIAM: *
The Federal Public Defender appointed to represent Victor Calbral Sevya (Calbral) has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Calbral has not filed a response. He has recently been released from imprisonment and removed from the United States.
Our independent review of the record and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous, see 5th Cir. R. 42.2, and in part as moot, see United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.2007).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.